Kane, J.,
dissents and votes to affirm in the following memorandum. Kane,
J. (dissenting). The board decision appealed from specifically states “that medical reports dated February 16, 1976 and February 19, 1979, indicate a change in condition.” The report of February 16,1976, addressed to the board, describes an abscess on the lateral side of the right leg as secondary to pressure from claimant’s prosthesis. Moreover, it then reports the treatment rendered and the extent and duration of further disability. This pressure area and a statement of additional disability is again referred to in the report of February 19, 1979. The date of the last payment of compensation prior thereto was December 31,1976. Accordingly, there is substantial evidence in the record to support the board’s determination that the report of February 19, 1979 indicated a change of condition and could be considered an application to reopen and thus continue the liability of the carrier. A medical report is sufficient to trigger a reopening, as long as it gives the board notice of a change of condition. The intent or purpose of the report is irrelevant, the critical element is the occasion when the board is satisfied there has been a change in condition during the three-year period (Matter of Norton v New York State Dept. of Public Works, 1 NY2d 844; Matter of Totino v Helann Trucking Corp., 71 AD2d 736). The decision should be affirmed.